Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims domestic priority benefit of prior Application No. PCT/JP2019/042868 which was filed 2019-10-31.
Preliminary Amendment
Applicant submitted a preliminary amendment on 2020-11-17. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claims 1, 19, and 20, the claim recites the following, each of which renders the claim indefinite:
The cluster within the cluster” (antecedent basis references two clusters and it unclear how they are differentiated within the context of the claim);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7, 12, and 17 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitamura (U.S. Patent Pub. No. 2020/0089945 A1) in view of Fan (US Patent Pub. No. 2009/0148042 A1).
Regarding claim 1, Kitamura teaches a document image analysis apparatus, comprising: at least one memory configured to store program code (para. [0124]; Kitamura teaches a storable program linked to a processing device); and electronic circuitry including at least one of a field programmable gate array (FPGA) (para. [0124]; Kitamura teaches use of a field programmable gate array), an application specific integrated circuit (ASIC) (para. [0124]; Kitamura teaches use of an application specific integrated circuit), and at least one processor, the at least one processor being configured to read and operate according to the program code, the electronic circuitry configured to: acquire a document image (14, para. [0028]; Kitamura teaches receiving the recognition-target image data); and detect a plurality of regions from the document image acquired (para. [0029]; Kitamura teaches recognition unit for identifying regions within the document). 
	Kitamura teaches a region segmenting unit but does not explicitly teach clustering the recognized regions.
	Fan is also in the field of text scanning devices. Fan teaches a processor configured to cluster the plurality of regions detected to integrate into a cluster (715, 735, para. [0063] [0065]; Fan teaches creating clusters based on identified regions); and assign a reading order to a plurality of regions belonging to the cluster within the cluster integrated (765, para. [0066]; Fan teaches arranging the identified clusters in sequential order).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura by incorporating cluster mechanisms as taught by Fan, to make the invention that detects and identifies relevant document regions (Kitamura) and clusters connected components (Fan); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the document scanner to generate high-resolution representations for each corresponding cluster (Fan, para. [0003]).

Regarding claim 2, Kitamura in view of Fan further teaches the apparatus wherein the circuitry is further configured to: classify the plurality of regions detected and assign a category to each of the plurality of regions (Fan, para. [0020]).
Regarding claim 3, Kitamura in view of Fan further teaches the apparatus wherein the circuitry is further configured to include: a first analytical engine configured to analyze text of the document image, and detect the plurality of regions to classify the plurality of regions detected (Fan, 205, para. [0055]) and a second analytical engine configured to analyze an image of the document image, and detect the plurality of regions to classify the plurality of regions detected (Fan, 602, para. [0058]), and wherein the electronic circuitry is further configured to execute both of the first analytical engine and the second analytical engine (Fan, para. [0057])(Kitamura, para. [0124]).
Regarding claim 4, Kitamura in view of Fan further teaches the apparatus wherein the circuitry is further configured to: merge complementarily detection and classification results of the plurality of regions output by the first analytical engine, and detection and classification results of the plurality of regions output by the second analytical engine, and supply merged results to the electronic circuitry to be clustered (Fan, 750, para. [0066]).
Regarding claim 7, Kitamura in view of Fan further teaches the apparatus wherein the electronic circuitry is configured to compare a size of a region that is detected by the first analytical engine and not detected by the second analytical engine with a predetermined threshold, and does not output the region to be clustered when the size is equal to or smaller than the predetermined threshold (Fan, para. [0059])
Regarding claim 12, Kitamura in view of Fan further teaches the apparatus wherein the electronic circuitry is configured to cluster the plurality of regions based on the category assigned to each of the plurality of regions (Fan, para. [0020]).
Regarding claim 17, Kitamura in view of Fan further teaches the apparatus wherein the electronic circuitry is configured to integrate clusters of a plurality of document images based on the categories assigned to the plurality of regions, respectively (Fan, para. [0059]).
Regarding claim 18, Kitamura in view of Fan further teaches the apparatus, wherein the electronic circuitry is further configured to generate a structured document that describes at least the reading order, text, and the category of the regions included in the cluster from the cluster including the regions to which the reading order is assigned to (Fan, para. [0032]).
Regarding claim 19, Kitamura teaches document image analysis method executed by a document image analysis apparatus, comprising steps of: acquiring a document image (14, para. [0028]; Kitamura teaches receiving the recognition-target image data); and detecting a plurality of regions from the document image acquired (para. [0029]; Kitamura teaches a recognition unit for identifying regions within the document).
	Kitamura teaches a region segmenting unit but does not explicitly teach clustering the recognized regions.
	Fan is also in the field of text scanning devices. Fan teaches a method for clustering the plurality of regions detected to integrate into a cluster (715, 735, para. [0063] [0065]; Fan teaches creating clusters based on identified regions); and assigning a reading order to a plurality of regions belonging to the cluster within the cluster integrated (765, para. [0066]; Fan teaches arranging the identified clusters in sequential order).
Kitamura by incorporating cluster mechanisms as taught by Fan, to make the invention that detects and identifies relevant document regions (Kitamura) and clusters connected components (Fan); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the document scanner to generate high-resolution representations for each corresponding cluster (Fan, para. [0003]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 20, Kitamura teaches a non-transitory computer readable medium having stored thereon a document image analysis computer program for causing a computer to execute document image analysis processing (para. [0124]), the computer program causing the computer to execute processing comprising: a document image acquisition process for acquiring a document image (14, para. [0028]; Kitamura teaches receiving the recognition-target image data); and a region detection process for detecting a plurality of regions from the document image acquired by the document image acquisition process (para. [0029]; Kitamura teaches a recognition unit for identifying regions within the document).
	Kitamura teaches a region segmenting unit but does not explicitly teach clustering the recognized regions.
	Fan is also in the field of text scanning devices. Fan teaches a non-transitory computer readable medium including a clustering process for clustering the plurality of regions detected by the region detection process to integrate into a cluster (715, 735, para. [0063] [0065]; Fan teaches creating clusters based on identified regions); and a reading order assignment process for assigning a reading (765, para. [0066]; Fan teaches arranging the identified clusters in sequential order).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura by incorporating cluster mechanisms as taught by Fan, to make the invention that detects and identifies relevant document regions (Kitamura) and clusters connected components (Fan); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the document scanner to generate high-resolution representations for each corresponding cluster (Fan, para. [0003]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitamura (U.S. Patent Pub. No. 2020/0089945 A1) in view of Fan (US Patent Pub. No. 2009/0148042 A1), and further in view of Arakawa (US Patent Pub. No. 2019/0266397 A1).
Regarding claim 8, Kitamura in view Fan teaches the image analysis apparatus but does explicitly disclose utilizing a distance threshold.
	Arakawa is also in the field of document image processing. Arakawa teaches the apparatus wherein the electronic circuitry is configured to calculate a distance to an adjacent region for each of the plurality of regions, and clusters the plurality of regions based on the distance calculated (Arakawa, para. [0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura in view of Fan by incorporating distance thresholds as taught by Arakawa, to make the invention that detects and clusters relevant document regions (Kitamura/Fan) and associates corresponding proximal areas (Arakawa); thus, one of (Arakawa, para. [0006]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 9, Kitamura in view of Fan and further in view of Arakawa further teaches the apparatus wherein the electronic circuitry is configured to dynamically determine a threshold of the distance to the adjacent region calculated for each of the plurality of regions, and clusters regions within the threshold of the distance determined (Arakawa, para. [0080]).
Regarding claim 13, Kitamura teaches a document image analysis apparatus, comprising: at least one memory configured to store program code (para. [0124]; Kitamura teaches a storable program linked to a processing device); and electronic circuitry including at least one of a field programmable gate array (FPGA) (para. [0124]; Kitamura teaches use of a field programmable gate array), an application specific integrated circuit (ASIC) (para. [0124]; Kitamura teaches use of an application specific integrated circuit), and at least one processor, the at least one processor being configured to read and operate according to the program code, the electronic circuitry configured to: acquire a document image (14, para. [0028]; Kitamura teaches receiving the recognition-target image data); and detect a plurality of regions from the document image acquired (para. [0029]; Kitamura teaches recognition unit for identifying regions within the document). 
	Kitamura teaches a region segmenting unit but does not explicitly teach clustering the recognized regions.
	Fan is also in the field of text scanning devices. Fan teaches a processor configured to cluster the plurality of regions detected to integrate into a cluster (715, 735, para. [0063] [0065]; Fan teaches creating clusters based on identified regions); and assign a reading order to a plurality of regions (765, para. [0066]; Fan teaches arranging the identified clusters in sequential order).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura by incorporating cluster mechanisms as taught by Fan, to make the invention that detects and identifies relevant document regions (Kitamura) and clusters connected components (Fan); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the document scanner to generate high-resolution representations for each corresponding cluster (Fan, para. [0003]).
	Kitamura in view of Fan does not teach classifying identified regions based on predetermined categories and size thresholds.	 
	Arakawa is also in the same field of art and further teaches the apparatus wherein the electronic circuitry is configured to cluster the plurality of regions based on a size of the region to which a predetermined category is assigned (Arakawa, para. [0039]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura in view of Fan by incorporating distance thresholds as taught by Arakawa, to make the invention that detects and clusters relevant document regions (Kitamura/Fan) and associates correspondingly sized areas (Arakawa); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow for more efficient character recognition processing (Arakawa, para. [0006]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Claims 14 – 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitamura (U.S. Patent Pub. No. 2020/0089945 A1) in view of Fan (US Patent Pub. No. 2009/0148042 A1), and further in view of Konno (US Patent Pub. No. 2009/0210215 A1).
Regarding claim 14, Kitamura in view Fan teaches the image analysis apparatus but does explicitly disclose further classifying the identified regions.
	Konno is also in the field of document recognition. Konno teaches the apparatus configured to classify the plurality of regions belonging to the cluster into a plurality of super-classes each generalized from a plurality of categories (20, para. [0017]), and sorts regions classified into a super-class within each super-class, and assigns the reading order to the regions sorted (30, para. [0025]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitamura in view of Fan by incorporating region grouping as taught by Konno, to make the invention that detects and clusters relevant document regions (Kitamura/Fan) and classifies like regions (Konno); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the apparatus to generate a new document without collapsing the balance kept in the original document (Konno, para. [0004]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 15, Kitamura in view of Fan and further in view of Konno additionally teaches the apparatus configured to sort the plurality of super-classes to assign the reading order to the plurality of regions belonging to the cluster (Konno, para. [0025] [0029]).
Regarding claim 16, Kitamura in view of Fan and further in view of Konno additionally teaches the apparatus configured to assign the reading order to the plurality of regions belonging to each (Konno, para. [0031] [0032]).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Anisimovskiy (US Patent Pub. No. 2019/0005324 A1) teaches a method and apparatus for separating text and figures in document images.
Konno (US Patent Pub. No. 2009/0210215 A1) teaches a document image processing device and program which includes a region dividing unit.
Oguro (US Patent Pub. No. 2018/0032810 A1) teaches a data processing apparatus for acquiring an original document and dividing character region data.
Allowable Subject Matter
Claims 5, 6, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


2/9/2022